July 24 2012


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 07-0016

                                                                                      F'
IN THE MATTER OF THE RULES OF                            )                                 .111/ 2
                                                         )     ORDER                                  2Oip
APPELLATE PROCEDURE                                      )                                        ç
                                                                                  CLERI( OF rFi




       The Court seeks to address apparent confusion on the part of some retained criminal
defense counsel as to their continuing responsibility for appellate representation of the
defendant. For that purpose, on February 28, 2012, we began accepting public comments to
proposed amendments to M. R. App. P. 4(5)(b). No comments were filed.
      IT IS NOW ORDERED that M. R. App. P. 4(5)(b) is amended as follows. Because
the amendments clarify, and do not alter, counsel's responsibilities, they shall take effect
immediately. Language added to the rule is highlighted and language deleted is stricken.
      (b) Appeals in criminal cases.
          (i) In criminal cases, ai\n appeal from a judgment entered pursuant to
               section 46-18-116 must be taken within 60 days after entry of the
               judgment from which appeal is taken. A notice of appeal filed after
               the oral pronouncement of a decision or sentence but before entry of
               the written judgment or sentence is treated as filed on the date of such
               the written entry. The district court is not deprived of jurisdiction to
               enter the written judgment or order by the premature filing of a notice
               of appeal.
          (ii) After filing a notice of appeal, retained criminal defense counsel will
                remain as counsel of record on appeal until and unless counsel either
               obtains and files with the clerk of the supreme court the client's
               written consent to counsel's withdrawal, or obtains a supreme court
                order allowing counsel to withdraw.
         (iii) In criminal cases, aAn appeal from a judgment or order made
               appealable by section 46-20-103 must be taken within 20 days of the
               entry of the written judgment or order from which appeal is taken.
       IT IS FURTHER ORDERED that this Order shall be published on the Montana
Supreme Court website and that notice of this Order shall be posted on the website of the
State Bar of Montana and in the next available issue of the Montana Lawyer.
       The Clerk is directed to provide copies of this Order to the Montana State Law
Library, the State Bar of Montana, Thomson Reuters, and to both Todd Everts and Kevin
Hayes of the Montana Legislative Services Division. The Clerk is further directed to provide
copies of this Order to the Appellate Defenders Office and to the Honorable Deborah Kim
Christopher of the Advisory Commission on Rules of Civil and Appellate Procedure.
      DATED this           day of July, 2012.


                                                               Chief Justice




                                                2